Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
3.	Though claim 13 remains withdrawn from further consideration, the examiner notes that there appears to be a word omission after the amended language, “at least of”.  Applicant has not addressed this issue.
4.	Claims 1, 2, 5, 6, 8, 11, 12, 14, 16-19, 44-48, 50, and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Despite applicant’s response, the examiner has not found support for the subject matter of the claims, as amended.  The only support that the examiner finds for the claiming of a prepolymer employing three polyester polyols stems from Examples 1, 3, and 6, and these examples are limited to the use of a combination of specific polyester 
5.	Claims 1, 2, 5, 6, 8, 11, 12, 14, 16-19, 44-48, 50, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Firstly, applicant’s percent ranges, set forth within lines 8-11 of claim 1, set forth endpoints that are unworkable.  For example, where there is a 5 wt% content of polyether polyol (the minimum amount) and 20 wt% of isocyanate compound (the minimum amount), the claimed 80 wt% of polyester polyols cannot be reached.  This issue is present for permutations beyond that exemplified.  Accordingly, it is unclear exactly which compositions are able to be formulated within the scope of the claims and which are not.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 8, 12, 16, and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of the amendment to claim 1, setting forth specific polyester polyols, it is not seen that the subject matter of the rejected claims is further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8..	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2, 5, 6, 8, 11, 12, 14, 16-19, 44, and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1734095 A1.
	EP 1734095 A1 discloses an isocyanate prepolymer produced by reacting a polyisocyanate, such as MDI, with a polypropylene glycol, an aliphatic polyester polyol (A), an aromatic polyester polyol (CI) employing aliphatic structures, and an aromatic polyester polyol (CII) employing aliphatic structures, wherein 5-40 parts by mass of the polyether polyol, 20-60 parts by mass of the aliphatic polyester polyol (A), 5-25 parts by mass of the aromatic polyester polyol (CI), and 5-20 parts by mass of the aromatic polyester polyol (CII), per 100 parts of polyol and polyisocyanate are used.  The parts by mass therefore meet applicant’s claimed percent ranges.  The disclosed polyester components are produced using applicant’s polycarboxylic acid and polyol reactants.  Specifically, adipic acid, dodecane dicarboxylic acid, and hexane diol are disclosed within paragraphs [0048] and [0049], wherein the latter two are disclosed as being preferred.  Accordingly, despite applicant’s remarks, the polyester of claim 1 derived from these reactants, as amended, is disclosed.  Furthermore, see paragraphs [0042]-[0057], [0061]-[0067], [0069], [0072], [0073], [0076], and [0085].  For purposes of examination, polyester polyols disclosed as having aliphatic and aromatic segments are considered to satisfy both aliphatic polyester polyols and mixed aliphatic and aromatic . 
10.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1734095 A1.
	EP 1734095 A1 discloses an isocyanate prepolymer produced by reacting a polyisocyanate, such as MDI, with a polypropylene glycol, an aliphatic polyester polyol (A), an aromatic polyester polyol (CI) employing aliphatic structures, and an aromatic polyester polyol (CII) employing aliphatic structures, wherein 5-40 parts by mass of the polyether polyol, 20-60 parts by mass of the aliphatic polyester polyol (A), 5-25 parts by mass of the aromatic polyester polyol (CI), and 5-20 parts by mass of the aromatic polyester polyol (CII), per 100 parts of polyol and polyisocyanate are used.  The parts by mass therefore meet applicant’s claimed percent ranges.  The disclosed polyester components are produced using applicant’s polycarboxylic acid and polyol reactants.  Specifically, adipic acid, dodecane dicarboxylic acid, and hexane diol are disclosed within paragraphs [0048] and [0049], wherein the latter two are disclosed as being preferred.  Accordingly, despite applicant’s remarks, the polyester of claim 1 derived from these reactants, as amended, is disclosed.  Furthermore, see paragraphs [0042]-[0057], [0061]-[0067], [0069], [0072], [0073], [0076], and [0085].  For purposes of examination, polyester polyols disclosed as having aliphatic and aromatic segments are considered to satisfy both aliphatic polyester polyols and mixed aliphatic and aromatic polyester polyols, since applicants have not clearly set forth any line of demarcation 
11.	Though polyester polyol (A) is produced from dicarboxylic acids that meets those claimed, the reference does not specifically disclose a blend of these specific polyester polyols; however, given the disclosure of the variability of the structure of this polyol and the teaching within paragraph [0074] that other polyester polyols may be employed, the position is taken that it would have been obvious to employ blends of polyester polyol (A), thereby rendering claim 45 obvious.
12.	Applicant’s arguments have been considered and addressed within the body of the rejections.
13.	Claims 1, 2, 5, 6, 8, 11, 12, 14, 16-19, 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Heider (‘895).
	Heider discloses an isocyanate prepolymer produced by reacting a polyisocyanate, such as MDI, with a polypropylene glycol, and an aliphatic or aliphatic/aromatic polyester polyol, wherein 10 to 70%wt (preferably 15 to 35%wt) of the polyether, wherein 5 to 65 wt% of the polyester polyol, and 15 to 35%wt (preferably 20 to 30%wt) of the polyisocyanate are used.  Furthermore, the examples disclose amounts of polyether, polyester, and polyisocyanate that fall within the claimed percent ranges, such that the position is taken that operating within applicant’s claimed percent ranges would have been obvious.  Furthermore, the disclosed polyester components are produced using applicant’s polycarboxylic acid and polyol reactants.  Adipic acid and hexane diol are specifically disclosed within column 5, lines 27 and 28, and dicarboxylic acids having up to 12 carbon atoms are disclosed within column 5, lines 23 
14.	In view of the disclosure that mixtures of 2 to 4 polyester polyols are preferably used and the overall teachings with respect to the types and amounts of polyester polyols, the position is taken that it would have been obvious to use blends of aliphatic polyester polyols (claim 45) and to use the respective polyester polyols in amounts that meet the range of claim 46, such that the overall amount of the polyester polyol component would have fallen within the disclosed total amount.  
15.	Applicant’s arguments have been considered; however, the examiner has explained why the use of the claimed polyester polyol of claim 1 would have been obvious in view of the teachings within the reference.
16.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/RABON A SERGENT/Primary Examiner, Art Unit 1765